MEMORANDUM**
Francisco Ibarra-Valdez appeals the 73-month sentence imposed following his guilty plea to possession with intent to distribute a controlled substance, methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.